Citation Nr: 9933555	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 RO decision which granted the 
veteran's claim for service connection for PTSD and assigned 
a 10 percent rating for such.  In September 1996, the Board 
remanded the veteran's claim to the RO for further 
development.  In January 1999, the RO granted the veteran a 
higher rating, to 50 percent; and he continues to appeal to 
the Board for a higher rating.  


FINDINGS OF FACT

1.  The veteran's PTSD results in severe social and 
industrial impairment.

2.  The veteran's PTSD results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, and mood, due to various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1964 to 
January 1968.  He had active service in Vietnam and was 
awarded medals which are indicative of combat service, 
including the Purple Heart.

VA records, dated in the 1980s, show treatment, including 
hospitalization, for PTSD, dysthymic disorder, and a passive 
aggressive personality disorder.

In November 1992, the veteran filed a claim for service 
connection for PTSD.

An April 1993 VA psychiatric compensation examination report 
shows that the veteran reported he was employed as a 
warehouse material controller and had worked there since July 
1990.  Prior to that, he said, his work history had been 
quite spotty and was very much affected by his drinking.  He 
said he became dysfunctional due to anger and irritability 
when he felt misunderstood and frustrated.  It was noted that 
the veteran had been married five times.  He said he had been 
married, to his present wife, for two years and was happy.  
He reported his family remained a source of support for him, 
particularly since he became sober in 1985.  As for his 
current complaints, he said, he could not sleep well.  He 
said he stayed up as long as he could because he wanted to 
avoid experiencing nightmares and night-time flashbacks.  He 
said he had a severe startle response.  He also said he could 
not tolerate things that reminded him of the war, including 
television programs.  On mental status examination, he was 
well-groomed.  He was alert, cooperative, oriented in all 
spheres, and had excellent eye contact.  His speech was 
normal and not of a tangential or circumstantial nature; and 
there was no blocking or loosening of associations.  His 
affect was essentially normal with mild to moderate 
depression.  Each time he spoke of his memories of Vietnam, 
he broke down and cried significantly, indicating that mild 
dysthymia was underlying his depression.  His manner of 
thought, thought content, and perception were entirely 
normal.  He had no hallucinations, delusions, ideas of 
reference, or misrepresentation of body parts.  His memory 
for recent and remote events appeared intact.  Judgment and 
insight appeared good.  The assessments included PTSD.  It 
was opined that the veteran had a history and a typical 
course of severe PTSD.

A May 1993 VA psychological evaluation report shows that the 
veteran was married and employed.  He reported having been 
married 5 times.  He said he had currently been married for 
two years.  He said he had three children who were in the 
custody of his former wives.  He said he had been at his 
present job for three years.  He said he had been drug and 
alcohol free from 1985.  An analysis of the Minnesota 
Multiphasic Inventory (MMPI) reflected an unsociable 
individual who was fearful of emotional involvement.  (The 
MMPI also reflected that depressive and hysterical features 
were likely.  Complaints were noted as possibly including a 
loss of efficiency, periods of confusion, and an inability to 
concentrate.  Withdrawal, unrealistic feelings of guilt, 
anxiety, and agitation could be present.)  It was noted that 
the veteran was symptom-positive for intrusive thoughts, 
combat nightmares, dissociative episodes, diminished interest 
in significant activities, feelings of estrangement from 
others, restricted affect, a sleep disorder, irritability, 
impaired concentration, hypervigilance, an exaggerated 
startle response, and survivors' guilt.  Also, he experienced 
an exacerbation of symptoms when exposed to war-related 
stimuli and thus tended to avoid such.  It was summarized 
that the test and interview data were consistent with PTSD.  
It was noted that his social history revealed significant 
social and vocational impairment.  A history of substance 
abuse in remission was also noted.

By a June 1993 RO decision, service connection for PTSD was 
granted and a 10 percent rating was assigned.  

VA medical records, dated in 1994, show that the veteran 
received PTSD treatment including counseling and medication.

In a May 1994 letter to the RO, Robert Reed, R.N., M.A., from 
the Santa Barbara Vet Center noted that the veteran had been 
involved in counseling at the Vet Center since January 1990 
and had undergone 32 individual sessions with him.  It was 
noted that the veteran had demonstrated recurrent intrusive 
thoughts and distressing images surrounding his service.  His 
nightmares were noted as chronic.  It was noted that he 
avoided things and people who were associated with the war.  
It was noted that the veteran had developed a serious pattern 
of self-medication with alcohol and illegal substances in an 
attempt to alleviate his symptomatology.  His emotional 
numbness, hypervigilance, and anger had been continual 
problems at his home and work.  It was noted he had been 
married five times.  Due to the above-related symptoms, Mr. 
Reed opined that the veteran had difficulty holding a job for 
any period of time.  It was noted that he had 20 jobs since 
his release from active service.  It was opined that the 
veteran's symptoms appeared to satisfy the criteria for PTSD.  
His ability to work, relate, and live a normal life were 
severely inhibited.  It was concluded that the veteran was 
severely disabled and entitled to compensation.

At an August 1995 Travel Board hearing, the veteran testified 
he was currently unemployed.  He said he had last worked from 
July 1994 to May 1995; he said he was fired after being told 
he was not doing a good job.  Prior to that, he said, he had 
worked from July 1993 to May 1994 for Kinkos; and before that 
he said he had worked for Tap Electric for 4 years before 
being laid off.  When he was employed, he said, he had lost 
time from work a couple of times because of his psychiatric 
condition.  Since his discharge from service, he said, he had 
held 27 jobs.  He said he had experienced difficulty when 
others criticized his work.  He said he had nightmares.  He 
said he did not do his own shopping; rather, his wife did 
that.  He said he was never around large crowds.  He said he 
isolated himself quite a bit.  He said he had problems when 
he drove in heavy traffic.  He said he was currently 
receiving individual and group counseling at the Vet Center.  
He said he went in to the Vet Center once a week and also 
called in two times per week.  He also said he was taking 
medication for his psychiatric condition.  He said he was 
married for four years, and said this was his fifth marriage.  
He said he got along ok with his wife and said she was a very 
good supporter who understood what he was going through.  He 
said he had three children.  He said his first two children 
did not want to see him (because of alcohol and drug use or 
because he had not been a father-figure).  As for the third 
child, he said he saw her on a bi-weekly basis.  He said he 
did not get along with his parents and did not have much of a 
relationship with his brothers and sisters.  He said he did 
not have many friends.  He said he rode his bike for 
recreation, almost on a daily basis.  He said riding helped 
him relax.  
 
VA medical records, dated in 1996, show that the veteran 
received regular psychiatric treatment.  Records, dated in 
October 1996, show that he complained of flashbacks and sleep 
problems.  He said he was getting panic attacks about 12 
times per week and got enraged about 3 to 4 times per week.  
He related he had a startle response and intrusive thoughts.  
He said he felt as though he saw things in his peripheral 
vision, including people and animals running by.  Various 
medications, including Xanax and Prozac, were prescribed for 
the veteran.  Records, dated in November 1996, show that the 
veteran had a global assessment of functioning (GAF) score of 
60. 

In a February 1997 letter to the RO, Robert Reed, R.N., M.A., 
reiterated many of the points he made in a 1994 letter, which 
is discussed above.  Additionally, Mr. Reed noted he had 59 
individual sessions with the veteran.  He also indicated that 
the veteran's PTSD symptoms had resulted in his difficulty in 
holding a job for any period of time.  It was noted that the 
veteran had held 25 jobs since his discharge.  It was 
concluded that the veteran had severe PTSD and was severely 
disabled.  

A June 1997 VA compensation examination report shows that the 
veteran was receiving treatment for PTSD, including 
counseling and medication.  He reported he was in his fifth 
marriage, and had been married for 6 years.  He indicated he 
had three children by other marriages, two of whom are 
adults.  He said he was currently employed in his 26th job 
(since service) and was working in a warehouse.  He said he 
was in danger of losing his job.  On mental status 
examination, he was alert and fully oriented.  He was clean, 
well-dressed, cooperative, and appropriate at all times.  He 
presented in a visibly anxious manner with a depressed face.  
His mood was anxious and depressed; and he acknowledged 
feelings of hopelessness and loss of pleasure.  He was openly 
tearful at times.  His affect was appropriate.  There was no 
evidence of homicidal or suicidal ideation and no evidence of 
psychotic thought processes.  His speech and language was 
intact.  His memory for recent and remote events was intact 
and there were no impediments in cognition.  His executive 
functions and judgments operated at a satisfactory level.  
There was no evidence of suicidality.  

The examiner pointed out that the veteran had the requisite 
symptomatology and impaired functioning for a diagnosis of 
severe chronic PTSD.  It was pointed out that his long 
history of polysubstance abuse including alcohol use (now 
resolved) seemed directly related and secondary to his 
Vietnam-related PTSD.  It was noted that current major 
depression with significant anhedonia, poor sleep, decreased 
appetite, tearfulness, and an increasing sense of 
hopelessness were also associated with PTSD.  Depression was 
noted as existing for many years but seemed to be worsening 
with time.  It was noted that the impact of chronic PTSD and 
depression on the veteran's life was evident.  It was noted 
he had been unable to hold a job consistently since his 
military discharge.  It was noted that he was presently in 
danger of losing his 26th job as a result of insufficient 
productivity and inability to stay focused for sufficiently 
long periods of time on the job as a result of his PTSD 
symptoms.  He has had 5 marriages which had failed as a 
result of his substance abuse, rage, and temper for which he 
felt some remorse.  It was opined that the veteran's GAF 
score was 50.  It was also noted he had major symptoms (major 
depression, marked startle response and hyper reactivity, 
poor sleep with frequently recurring nightmares of Vietnam, 
social isolation, etc.) which had a major impact in his 
sustaining employment over the majority of his working life.  
It was also noted he had five marriages, four of which failed 
as a result of severe untreated PTSD-related behaviors.  

The examiner pointed out that the veteran's previous 
comprehensive examination clearly reflected that the veteran 
suffered from severe PTSD as did the current examination 
along with a worsening of depression.  It was opined that the 
10 percent rating for PTSD did not accurately reflect the 
extent of his disability and his overall life-functioning 
(including work and social).  The diagnoses were chronic 
severe PTSD with depression, major depression (unresolved), 
and a history of polysubstance abuse (in full remission).

VA outpatient records, dated in 1998, show that the veteran 
received treatment for PTSD and in February 1998 reported he 
had recently lost his job. 

By a January 1999 RO decision, the veteran was assigned a 50 
percent rating for PTSD.

II.  Legal Analysis

The veteran's claim for a rating higher than 50 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating mental disorders changed 
during the pendency of the veteran's appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 50 percent when symptoms result in 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned when symptoms 
result in severe impairment of social and industrial 
adaptability.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.

As an initial matter, the Board notes that alcohol abuse may 
not be service connected for compensation purposes, on either 
a direct or secondary basis, and impairment from alcohol 
abuse may not be considered in support of a higher 
compensation rating for service-connected PTSD.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.301, 4.14; VAOGCPREC 2-97 and 2-
98.  

A review of the record reveals that the veteran had steady 
employment for a couple of years in the early 1990s, working 
as a warehouse material controller.  Thereafter, he held 
numerous jobs, all for brief periods.  At his last VA 
compensation examination, in 1997, he reported he was 
employed in his 26th job since his release from active duty 
and was in danger of losing such.  An outpatient record in 
early 1998 shows complaints of PTSD and notes the veteran 
recently lost his job.  In sum, it appears that the veteran 
is able to obtain employment but his ability to retain 
employment on a long term basis is significantly impaired.  
The veteran claims his lack of success in maintaining 
employment is due to service-connected PTSD.  During the 1997 
VA examination, it was objectively pointed out that the 
veteran did indeed have major impairment in sustaining 
employment due to his service-connected PTSD.  See also 1994 
and 1997 letters from Robert Reed, R.N., M.A (reflecting the 
opinion that the veteran's PTSD symptoms had resulted in his 
difficulty in holding a job for any length of time).  The 
1997 VA examiner also opined that symptoms contributing to 
the veteran's industrial impairment included his inability to 
stay focused for long periods of time.  As for social 
impairment, it is noted that the veteran is in his 5th 
marriage.  In 1997, a VA examiner commented that the 
veteran's four previous marriages had failed as a result of 
severe, untreated PTSD.  The veteran has 3 biological 
children and apparently only keeps in regular contact with 
one.  Additionally, it is noted that the most recent VA 
compensation examination reflects that the veteran's GAF 
score was 50, which is indicative of serious symptoms or 
serious impairment of social or occupational functioning.  
See also 1993 VA examination report (reflecting the opinion 
that the veteran had severe PTSD).

Resolving reasonable doubt in favor of the veteran 
(38 U.S.C.A. § 5107(b)), the Board finds that the evidence as 
a whole demonstrates severe social and industrial impairment 
from service-connected PTSD (to the exclusion of other non-
service-connected disorders, including substance abuse), and 
such supports a higher rating to 70 percent under the old 
rating criteria.  38 C.F.R. § 4.132, Code 9411 (1996). 

With regard to the new rating criteria, it is noted that the 
1997 VA examination report shows that he was alert and 
oriented during the mental status examination; and his mood 
was anxious and depressed.  While the clinical findings are, 
arguably, not suggestive of a 70 percent under the new 
criteria, there is other evidence on file which is supportive 
and suggests the mental disorder results in deficiencies in 
most areas, including work and family relations.  
Consequently, the Board concludes that an increased rating, 
to 70 percent rating, is also warranted under the new 
criteria. 38 U.S.C.A. § 5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, the Board again points out 
that the evidence shows that the veteran has been married for 
over 6 years to a wife whom he describes as supportive.  
While he has reported that he does not have much of a 
relationship with his parents and siblings, he does have some 
friends and has regular contact with at least one of his 
three biological children.  There is no evidence showing that 
the veteran has virtual isolation in the community due to his 
service-connected psychiatric disorder.  There is no evidence 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in a profound retreat from mature 
behavior.  Moreover, demonstrable inability to obtain or 
retain employment, due to service-connected PTSD, is not 
shown.  As such, the requirements for a 100 percent rating 
under the old rating criteria are not met.  38 C.F.R. 
§ 4.132, Code 9411 (1996).  Moreover, while the veteran's 
only compensable service-connected disability is PTSD, which 
the Board has found to be 70 percent disabling, there is no 
basis for a 100 percent rating under former 38 C.F.R. 
§ 4.16(c) (1996), since the evidence shows the PTSD does not 
preclude him from securing or following a substantially 
gainful occupation.  As for the new criteria, the evidence 
fails to show the veteran has the typical symptoms listed for 
a 100 percent rating, nor does the evidence otherwise show 
total occupational and social impairment from the service-
connected mental disorder.  It is again noted that the 
veteran lives with his wife and has been successful in 
obtaining employment, albeit for short periods of time.  
Thus, the requirements for a 100 percent rating under the new 
criteria are not met.  38 C.F.R. § 4.130, Code 9411 (1999).

In sum, the Board finds that the veteran is entitled to a 
higher rating of 70 percent for his PTSD.  The preponderance 
of the evidence is against an even higher rating of 100 
percent for PTSD; thus, the benefit-of-the-doubt rule does 
not apply to that aspect of the claim, and a 100 percent 
rating is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher rating for PTSD, to 70 percent, is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

